Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amended claims and arguments as filed 02/23/2021.  Claims 1-17 remain pending, of which claims 1, 13, 15, and 16 are independent.

3.	As previously indicated, claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	Claim 5 was previously objected to because of a featured informality.  Based on Applicants’ amendments filed 02/23/2021, the objection is now withdrawn.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 5-7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No 2017/0255986 (“Herbst”) in view of U.S. Patent Application Publication No. 2018/0089588 (“Ravi”).
Regarding claim 1, HERBST teaches a data processing apparatus (the client and/or server elements per FIGs. 2-4 of the taught client-server framework) comprising processor circuitry (both the client and server machines in the aforementioned FIGs. necessarily constitute CPU/processors, e.g. to perform the taught invention as described generally within and for example per [0050] to: 
determine whether a decision associated with a process executable by the processor circuitry is to be made (a “decision” per [0030], such that decision-making framework per FIGs. 1-2 is leveraged, and specifically per [0010] it is said that “the system identifies or establishes the nature of the decision” and may originate from users, algorithm, etc.), the process corresponding to an exchange of information between the data processing apparatus and another data processing apparatus (the decision to choose an option, e.g. per [0030], may involve suggesting a user on a social network or on an online dating platform, and hence the decision and option is “associated with” a process relating to social networking and/or online dating and therefore intuitively involves the “exchange of information” between different networked/online users (e.g., users communicating/interacting with one another on a social networking or online dating platform)); 
in response to determining that the decision is to be made, determine one of a plurality of predetermined actions to be executed (“options” per [0030], and FIG. 1 steps 104-106 and [0010], are generated for the decision) based on a previously indicated action executable in response to the decision to be made at the data processing apparatus or at one or more other data processing apparatuses connected to the data processing apparatus (options per [0030] as mentioned, and more specifically recommendations (e.g., options deemed favorable/preferred) per [0031], are evaluated in part based on “evidence” per [0032] (which is inclusive of prior user history, decisions, outcomes, etc. (and reads on “previously indicated action” that serves as a basis, e.g. as recited))); and 
execute the determined one of the plurality of predetermined actions (the recommendation as determined is executed or acted upon, e.g. per FIG. 2 (see the action/step in the column for Subject / Client Device E) and also [0012] discussing a “link or other mechanism to facilitate the Subject’s acting on the Option”), 
wherein the plurality of predetermined actions comprises one or more of: 
a first action of selecting a first one of a plurality of predetermined selectable options in order to make the decision to be made and/or a second action of indicating that the first one of the plurality of selectable options is recommended for selection in order to make the decision to be made and/or a third action of indicating that a second one of the plurality of selectable options is recommended for selection in order to make the decision to be made and/or a fourth action of selecting the second one of the plurality of predetermined selectable options in order to make the decision to be made … and the plurality of predetermined actions comprises the second action and the third action ([0008]-[0012] discussing a decision-making framework such that multiple options are presented for making a decision, and the various options are evaluated to determine recommendations from among the options such that a ranking/ordering of multiple options are presented (e.g., per [0093])); 
wherein the one of the plurality of predetermined actions is determined based on a predetermined parameter which is variable based on the previously indicated action executable in response to the decision to be made at the data processing apparatus or at one or more other data processing apparatuses connected to the data processing apparatus (the basis for making the .

As discussed above, Herbst contemplates scores, certainties, and confidence elements as discussed above, and further that some/all of these elements are considered in relation to a “threshold” per [0093].  Based on this, it is feasible to reason that Herbst contemplates the performance/adoption of one/some options/recommendations based on the elements in relation the threshold and may also contemplate discounting/discarding other options/recommendations based on the same/similar type of threshold comparison, for example.    Hence, Herbst alone may be sufficient to teach the further limitation that wherein in response to determining that the decision is to be made, the processor circuitry is configured (i) to determine and to execute the second action when a value of the predetermined parameter is less than a first predetermined threshold and (ii) to determine and to execute the third action when the value of the predetermined parameter is greater than the first predetermined threshold.  However, to the extent that Herbst is not fully sufficient, the Examiner relies upon RAVI to teach that which Herbst may otherwise lack, see e.g. Ravi’s [0111] discussing the active determination of applicability for determined suggestions based on their ranking/scoring in relation to a threshold.
Both Herbst and Ravi relate to frameworks for providing options/suggestions/recommendations for a user to take action for example, and further a way of evaluating them in a statistical/numerical way to put forward the best / most optimal.  Hence, the aforementioned references are similarly directed.  It 

Regarding claim 2, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach that: the second action comprises controlling the user interface circuitry to output information indicative of the decision to be made and to output information indicating that the first one of the plurality of selectable options is recommended for selection; and the third action comprises controlling the user interface circuitry to output information indicative of the decision to be made and to output information indicating that the second one of the plurality of selectable options is recommended for selection (Herbst’s [0093] and/or Ravi’s [0111] both appear to contemplate option presentation features, e.g. to a user via a GUI or the like, and it follows that the presentation of the options may be made in accordance with a recommendation for an option for example as discussed per Herbst’s [0093]).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach: the plurality of predetermined actions comprises the first action; and in response to determining that the decision is to be made, the processor circuitry is configured to determine and to execute the first action when the value of the predetermined parameter is less than a second predetermined threshold, the second predetermined threshold being less than the first predetermined threshold (per Herbst, the user makes a selection: the recommendation as determined is executed or acted upon, e.g. per FIG. 2 (see the action/step in the column for Subject / Client Device E) and also [0012] discussing a “link or other mechanism to facilitate the Subject’s acting on the Option”, and it follows that the selection is one that may be deemed to have met/satisfied the threshold per Herbst’s [0093] and/or Ravi’s [0111] so as to be offered for selection and then subject to the user’s active selection thereto).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach: the plurality of predetermined actions comprises the fourth action; and in response to determining that the decision is to be made, the processor circuitry is configured to determine and to execute the fourth action when the value of the predetermined parameter is greater than a third predetermined threshold, the third predetermined threshold being greater than the first predetermined threshold (per Herbst, the user makes a selection: the recommendation as determined is executed or acted upon, e.g. per FIG. 2 (see the action/step in the column for Subject / Client Device E) and also [0012] discussing a “link or other mechanism to facilitate the Subject’s acting on the Option”, and it follows that the selection is one that may be deemed to have met/satisfied the threshold per Herbst’s [0093] and/or Ravi’s [0111] so as to be offered for selection and then subject to the user’s active selection thereto).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach communication circuitry configured to receive the value of the predetermined parameter from another data processing apparatus (Herbst’s FIG. 2 showing various and distinct system component elements/devices, that are necessarily distributed/fragmented (for example, as discussed in [0051])).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach wherein the process executable in response to the decision to be made is indicated by selection of one of a plurality of predetermined selectable options output by one of the one or more other data processing apparatuses in order to make the decision to be made at the one of the one or more other data processing apparatuses (per Herbst, the user makes a selection: the recommendation as determined is executed or acted upon, e.g. per FIG. 2 (see the action/step in the column for Subject / Client Device E) and also [0012] discussing a “link or other mechanism to facilitate the Subject’s acting on the Option”, and it follows that the selection is one that may be deemed to have met/satisfied the threshold per Herbst’s [0093] and/or Ravi’s [0111] so as to be offered for selection and then subject to the user’s active selection thereto).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, Herbst in view of Ravi teach the data processing apparatus according to claim 10, as discussed above.  The aforementioned references further teach wherein the one of the one or more other data processing apparatuses is connected to the data processing apparatus via a local network (Herbst’s FIG. 2 showing various and distinct system component elements/devices, that are necessarily distributed/fragmented (for example, as discussed in [0051]), and would be arranged in a network to permit the communication as taught/necessary, and one of ordinary skill in the art would understand that that one/all of the communications involved could be implemented in a network that is local as recited (e.g., as considered per Herbst’s [0151])).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 13, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Relative to claim 1, this claim more explicitly requires multiple apparatus in communication with one another to perform the inventive concept.  In response, the Examiner refers Applicants to Herbst’s FIG. 2 and [0051], which provide clarification/context of the multi-component/fragmented aspects of its teachings.

Regarding claim 14, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Per Herbst’s FIG. 2, various system/framework components are taught, e.g. client devices and/or server, which may meet the description of “a data processing apparatus” as recited.

Regarding claim 15, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim features the same or similar limitations as claims 1 and/or 13 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim features the same or similar limitations as claims 1 and/or 15 discussed above, and is therefore rejected under the same rationale.  Specifically, the claim requires a non-transitory computer readable medium which is taught per Herbst’s [0050] (e.g., “server memory”, “client memory”).


9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Ravi and further in view of U.S. Patent Application Publication No 2013/0282702 (“Zhu”).
Regarding claim 3, Herbst in view of Ravi teach the data processing apparatus according to claim 2, as discussed above.  While the cited art teaches the presentation of options and for example even the ranking/ordering of them to indicate prioritization etc. (see e.g., Herbst’s [0093] and/or Ravi’s [0111]), they do not teach the highlighting per se of a particular option subject to the recommendation for example, e.g. per the further limitation that the second action comprises controlling the display to display the information indicative of the decision to be made and information indicative of the plurality of selectable options such that the first one of the plurality of selectable options recommended for selection is visually distinguishable from the other ones of the plurality of selectable options and the third action comprises controlling the display to display the information indicative of the decision to be made and information indicative of the plurality of selectable options such that the second one of the plurality of selectable options recommended for selection is visually distinguishable from the other ones of the plurality of selectable options.  Rather, the Examiner relies upon ZHU to teach that which Herbst and Ravi may otherwise lack, see e.g. Zhu’s [0008] (discussing the highlighting of the top suggestion among many suggestions, for example).
Both Herbst and Ravi relate to frameworks for providing options/suggestions/recommendations for a user to take action for example, and further a way of evaluating them in a statistical/numerical way to put forward the best / most optimal.  Similarly, Zhu contemplates a presentation of suggestions that is akin to Herbst and Ravi both.  Hence, the aforementioned references are similarly directed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbst and/or Ravi’s display aspect to incorporate active highlighting to .


10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Ravi and further in view of U.S. Patent Application Publication No 2013/0198506 (“Smith”).
Regarding claim 4, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  While the cited art teaches the presentation of options to a user such that a user may select one for example, they do not teach the further limitation that the second action comprises determining whether selection of one of the plurality of predetermined selectable options within a first predetermined time period has occurred and, when selection of one of the plurality of predetermined selectable options with the first predetermined time period has not occurred, selecting the first one of the plurality of predetermined selectable options in order to make the decision to be made or the third action comprises determining whether selection of one of the plurality of predetermined selectable options within a second predetermined time period has occurred and, when selection of one of the plurality of predetermined selectable options with the second predetermined time period has not occurred, selecting the second one of the plurality of predetermined selectable options in order to make the decision to be made.  Rather, the Examiner relies upon SMITH to teach that which Herbst and Ravi both lack, see e.g. Smith’s [0041] discussing selection of a recommended option (e.g., onscreen, in a menu, etc.) for the user when the user themselves has not made the choice/selection and a time period has run.
Both Herbst and Ravi relate to frameworks for providing options/suggestions/recommendations for a user to take action, e.g. when the user makes a selection.  Smith teaches a similar selection aspect .


11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Ravi and further in view of U.S. Patent Application Publication No 2018/0158010 (“Greenberger”).
Regarding claim 9, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach a variety of basis to make suggestions/recommendations to a user, e.g. see Herbst’s [0011]-[0013] and [0062].  That said, neither reference specifically teaches the consideration of a user’s competency, e.g. as further claimed per the limitation wherein the one of the plurality of predetermined actions is determined based on a level of competence of a user of the data processing apparatus.  Rather, the Examiner relies upon GREENBERGER to teach that which Herbst and Ravi may otherwise lack, see e.g. Greenberger’s [0015] discussing the basis of a user’s skills and/or limitations to inform the making of a suggestion of an operation to the user.
Both Herbst and Ravi relate to frameworks for providing options/suggestions/recommendations for a user to take action for example, and further a way of evaluating them in a statistical/numerical way to put forward the best / most optimal.  Similarly, Greenberger contemplates a presentation of 

Regarding claim 11, Herbst in view of Ravi teach the data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach a variety of basis to make suggestions/recommendations to a user, e.g. see Herbst’s [0011]-[0013] and [0062].  That said, neither reference specifically teaches the consideration of a user’s competency, e.g. as further claimed per the limitation wherein a user of the one of the one or more other data processing apparatuses is a user with a predetermined level of competence.  Rather, the Examiner relies upon GREENBERGER to teach that which Herbst and Ravi may otherwise lack, see e.g. Greenberger’s [0015] discussing the basis of a user’s skills and/or limitations to inform the making of a suggestion of an operation to the user.
Both Herbst and Ravi relate to frameworks for providing options/suggestions/recommendations for a user to take action for example, and further a way of evaluating them in a statistical/numerical way to put forward the best / most optimal.  Similarly, Greenberger contemplates a presentation of suggestions that is akin to Herbst and Ravi both.  Hence, the aforementioned references are similarly directed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herbst and/or Ravi’s suggestion/recommendation determination aspect to provide users with an appropriate suggestion/recommendation, e.g. one that would comply with Herbst’s explicit motivation for certainty and the like.


Response to Arguments
12.	Applicants’ arguments filed 02/23/2021 have been fully considered but are respectfully not persuasive.  The amended features which Applicants have argued are taught by the previously-cited prior art.  See the reformulated grounds of rejection, for example specifically as pertaining to claim 1. 
In particular, the independent claim has been amended to recite that the process [is] corresponding to an exchange of information between the data processing apparatus and another data processing apparatus, which the Examiner believe is taught by Herbst for example.  See Herbst: the decision to choose an option, e.g. per [0030], may involve suggesting a user on a social network or on an online dating platform, and hence the decision and option is “associated with” a process relating to social networking and/or online dating and therefore intuitively involves the “exchange of information” between different networked/online users (e.g., users communicating/interacting with one another on a social networking or online dating platform).  Moreover, the secondary reference Ravi likewise teaches a concrete recommendation that implicitly involves communication between two users, see e.g. Ravi’s FIGs. 1, 3, and 5-6.


Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571) 272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174